Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bo Xiao on 7/11/2022.

The application has been amended as follows: 
	In claim 1, please insert --after the coating and-- directly before “before evaporation is higher than an uppermost edge”.
	In claim 1, please insert --one-- directly before “recess; polymerizing the pre-polymerized solution in the at least one”.
	In claim 1, please replace [the] with --a-- directly before “first planarization layer; wherein a volume”.
	In claim 9, please insert --after the coating and-- directly before “before evaporation is higher than an uppermost edge”.
	Please cancel claims 4, 19 and 20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the process claims 1 and 9. In particular, the prior art fails to teach or suggest forming a display substrate wherein a first planarization layer is formed by a first pre-polymerized solution that is higher than an uppermost edge of a recess and then partially evaporated such that it is not higher than an uppermost edge and a volume of the solution after evaporation is 30 to 50% of a volume of the at least one recess. Therefore, claim 1 and dependent claims 5, 7, 8, and 18 are allowable. Additionally, the prior art fails to teach or suggest forming a display substrate wherein a first planarization layer is formed by a first pre-polymerized solution that is higher than an uppermost edge of a recess and then partially evaporated such that it is not higher than an uppermost edge and one first monomer in the pre-polymerized solution is an isocyanate-containing monomer and the other monomer is a hydroxyl-containing monomer. Therefore, claim 9 and dependent claims 10, 12, 14-17 and 21 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 5, 7-10, 12, 14-18 and 21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
July 18, 2022Primary Examiner, Art Unit 1717